In a proceeding to review a determination of the board of standards and appeals of the City of New York, which granted an application under subdivision (f) of section 7 of the Zoning Resolution of the City of New York for a variance to permit premises in a business use district to be occupied as a gasoline service station for a period of 15 years, the appeal is from an order granting a motion by the board to vacate an order of certiorari and to dismiss the petition on which it was based, and affirming the determination of the board. Order unanimously affirmed, with $50 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.